COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                    ORDER

Appellate case name:         Darryl Dwayne Farley v. Doretha Lenett Edwards

Appellate case number:       01-20-00018-CV

Trial court case number: 2002-46326

Trial court:                 245th District Court of Harris County

        Appellant, Darryl Dwayne Farley, has filed a Statement of Inability to Afford Payment of
Court Costs or an Appeal Bond. The Court abates this appeal for the trial court to hold a hearing
to hear evidence and issue findings of fact to determine whether appellant is indigent. See TEX.
R. APP. P. 20.1(b)(3). The court coordinator of the trial court shall set a date for said hearing
within 30 days of the date of this Order and notify the parties, including appellant. If appellant is
now incarcerated, he may appear by closed video teleconference.1 The trial court shall have a
court reporter, or court recorder, record the hearing and file the reporter’s record with this Court
no later than 30 days from the date of the indigency hearing. The trial court clerk shall file a
clerk’s record containing the trial court’s findings no later than 30 days from the date of the
indigency hearing.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the clerk’s record and
reporter’s record of the hearing are filed with this Court.
       It is so ORDERED.

Judge’s signature: ___________/s/ Russell Lloyd___________
                              Acting individually


Date: January 23, 2020

1      Any such teleconference must use a closed-circuit video teleconferencing system that provides for a
       simultaneous compressed full motion video and interactive communication of image and sound between
       the trial court, appellant, and any attorneys representing the State or appellant. On request, appellant and
       his counsel shall be able to communicate privately without being recorded or heard by the trial court or the
       attorney representing the State.